Citation Nr: 1124760	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-31 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to July 1969.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2007 rating decision, by the Roanoke, Virginia, Regional Office (RO), which denied the Veteran's claims.  The Veteran perfected a timely appeal to that decision.

In November 2010, a Board hearing was held at the VA Central Office in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims folder.  

In January 2011, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in a March 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board notes that the Veteran submitted additional evidence with a waiver of consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c).  On remand, the AOJ will have an opportunity to review this newly submitted evidence before readjudicating the claims.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus must be remanded for further evidentiary development.
The VCAA and its implementing laws and regulations provide, generally, that an examination or opinion is necessary if the evidence of record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).

The Veteran was afforded a VA audiological examination in February 2011.  However, the Board finds that the opinion rendered in conjunction with the examination is inadequate.  In so finding, the Board notes that the February 2011 examiner conducted an interview as well as an audiological examination of the Veteran and reviewed the claims file.  After considering the foregoing, the examiner indicated that she could not resolve the issue of whether the Veteran's bilateral hearing loss and tinnitus disabilities were related to his military service without resort to speculation.  The examiner noted that a review of the Veteran's service audiological examinations showed normal hearing with no change during his service and that the Veteran had been exposed to additional noise as a truck driver and recreationally at NASCAR racing events following discharge from service.  The examiner therefore determined that the Veteran's hearing loss disability could not be related to his military service without resorting to mere speculation.  Additionally, given that there was not a recorded change in hearing during service, the examiner could not determine whether the Veteran's tinnitus was solely related to the same cause as his hearing loss.  

Before the Board can rely on the examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Furthermore, the Board must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.

Finally, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones, 23 Vet. App. at 389.

Here, it is unclear on what reason or reasons the examiner based her conclusion that an opinion would be speculative.  The Board observes that the examiner noted that the Veteran's service audiological examinations showed normal hearing with no change during his service.  In this regard, the Board notes that the U. S. Court of Appeals for Veterans Claims (Court) has held that, even though disabling hearing loss may not be demonstrated at separation from service, a Veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

While the examiner documented the Veteran's postservice noise exposure as a truck driver and from racing events, it is uncertain whether the examiner was attempting to indicate that the Veteran's bilateral hearing loss and tinnitus disabilities were more likely than not related to activities which did not involve the Veteran's in-service noise exposure.  Further, it is uncertain whether additional research or consultation would allow for a nonspeculative opinion. 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For the above stated reasons, and in light of the Court's recent holding in Jones regarding the use by examiners of terminology indicating that an opinion cannot be provided without resort to speculation, the Board finds that additional clarification is needed.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain a supplemental opinion from the examiner who conducted the February 2011 audiological examination.  If the examiner is not available or is unable to provide the requested opinion, the RO should obtain an opinion from another appropriate audiologist.  

If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The claims file must be made available to and reviewed by the reviewer/examiner.

The examiner must provide an opinion, with supporting rationale, as to the following:

a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss disability is related to his active military service, to include in-service noise exposure;

b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is related to his active military service, to include in-service noise exposure;

The examiner should indicate in his/her report that the claims file was reviewed.  A complete rationale for any opinion expressed shall be provided.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.  The report of the examination should be associated with the Veteran's VA claims folder.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2. After the above is complete, readjudicate the Veteran's claims.  If the any claim for which an appeal is perfected remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


